   Case: 1:19-cv-06213 Document #: 50 Filed: 12/20/19 Page 1 of 1 PageID #:1023




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

MATT SWART, JEREMY CHONG,                     )
GABRIEL EMERSON, and                          )
CAEDEN HOOD,                                  )
                                              )   Case Number: 19-CV-06213
       Plaintiffs,                            )
                                              )
       v.                                     )
                                              )   Honorable Judge John Robert Blakey
CITY OF CHICAGO,                              )
an Illinois municipal corporation,            )
                                              )
       Defendant.                             )

                              CERTIFICATE OF SERVICE
                                   (DISCOVERY)

       I, the undersigned attorney, hereby certify that on December 20, 2019, I served
copies of Plaintiffs’ First Request for Admissions by Defendant City of Chicago and
Plaintiffs’ First Interrogatories to Defendant on the following attorneys of record by
electronic mail:

       Andrew S. Mine                  amine@cityofchicago.org
       Oscar Pina                      Oscar.Pina@cityofchicago.org
       Bradley Gordon Wilson           bradley.wilson@cityofchicago.org
       John Lawrence Hendricks         john.hendricks@cityofchicago.org

                                              /s/ John W. Mauck
                                              John W. Mauck (#1797328)
                                              Mauck & Baker, LLC
                                              One N. LaSalle St., Suite 600
                                              Chicago, Illinois 60602
                                              P: (312) 726-1243
                                              F: (866) 619-8661
                                              jmauck@mauckbaker.com
                                              One of Plaintiffs’ Attorneys




                                          1
